Exhibit 99.1 MEDIA CONTACTS: Pam Joy (207) 642-7337 pjoy@fairpoint.com Connie Gemmer (207) 774-2458, x 102 connie@bartongingold.com MAINE’S ‘22 INDEPENDENTS’ REACH AGREEMENT WITH FAIRPOINT COMMUNICATIONS REGARDING PROPOSED TRANSACTION RELATING TO VERIZON’S WIRELINE OPERATIONS IN STATE PORTLAND, ME (October 19, 2007)– FairPoint Communications, Inc. (NYSE: FRP)today announced that Maine’s 22 independent incumbent local exchange carriers (the “22 Independents”) have each entered into a Settlement Agreement with FairPoint regarding the continuation of existing network management arrangements between those companies and Verizon. The agreement will become effective upon the close of the transaction relating to Verizon’s wireline operations in Vermont, Maine and New Hampshire.The 22 Independents include: ■
